14 F.3d 583
Sandra POST, Abilio Lirio, Plaintiffs-Appellees,v.CITY OF FORT LAUDERDALE, Defendant,Doug Danziger, City Commissioner, John Schlegel, BorisSellers-Sampson, Roy Hurley, William Helms,William Banks, Sr., Defendants-Appellants,Patrick Roberts, Phil Krauss, Defendants.
No. 92-4661.
United States Court of Appeals,Eleventh Circuit.
Feb. 22, 1994.

Robert H. Schwartz, Ft. Lauderdale, FL, for defendants-appellants.
Louis C. Thomas, Herzfeld and Rubin, Miami, FL, for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 89-6810-Civ-JAG), Jose A. Gonzalez, Jr., Judge.
Before EDMONDSON and CARNES, Circuit Judges, and HILL, Senior Circuit Judge.
PER CURIAM:


1
We hereby modify our earlier opinion (7 F.3d 1552) by deleting on page 1557 the third full paragraph that begins "Qualified immunity is...." and by deleting on page 1557 the fourth full paragraph that begins "The objective nature...."


2
The judgment of the court and the remainder of the opinion are unchanged.